


Exhibit No. 10.5.2


















__________, 20__
[Name
Address 1
Address 2]


Grant Agreement


Dear [Name]:
On __________, 20__ (the “Grant Date”), the Compensation Committee (the
“Committee”) of Petroleum Development Corporation (the “Company”) approved the
following grants to you pursuant to the 2010 Long-Term Equity Compensation Plan
(the “Plan”):
•
__________ Shares of Restricted Stock of the Company; and

•
__________ Stock Appreciation Rights (“SARs”) of the Company.



All grants are subject to and governed by the Plan generally.
Restricted Stock
The Restricted Stock shall vest in equal annual installments over three (3)
years beginning on the first anniversary of the Grant Date as follows:
Number of Shares
Vesting Date
 
 
 
 
 
 

1.    The Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until vested.
2.    All rights with respect to the non-vested Restricted Stock granted to you
will be available for your lifetime only to you or your legal representative.
3.    You will not have voting rights for non-vested Restricted Stock.
4.    You will not be entitled to receive dividends on non-vested shares of
Restricted Stock.

1

--------------------------------------------------------------------------------




5.    In the event of termination of employment (except in the case of death or
Disability), any vesting of the Restricted Stock will be accelerated in
accordance with the terms of the Plan or your Employment Agreement. Any
non-vested shares of Restricted Stock will be forfeited as of the date of
termination.
6.    In the event of your termination due to death or Disability, as defined in
your Employment Agreement, any restrictions imposed on the Restricted Stock will
lapse and any non-vested shares of Restricted Stock will vest as of your date of
termination.
7.    In the event of a “Change in Control” (as defined in the Plan) while you
are in the employ of the Company, any restrictions imposed on the Restricted
Stock will lapse and any non-vested Restricted Stock will vest.
8.    With respect to withholding required upon the vesting of the Restricted
Stock, or upon any other taxable event arising as a result of Awards of
Restricted Stock granted hereunder, you may elect, subject to the approval of
the Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares having a fair market value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. Any such election shall be irrevocable, made in
writing and delivered to the Company, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate
Stock Appreciation Rights
A total of ___________ SARs shall be granted to you as of the Grant Date with an
exercise price of $________, the fair market value of a share of the Company’s
stock as of the Grant Date. The SARs will vest in equal annual installments over
three (3) years beginning on the first anniversary following the Grant Date as
follows:
Number of SARs Vested
Vesting Date
 
 
 
 
 
 



SARs may be exercised at any point in time between the Vesting Date and
__________, 20__. Upon exercise, and subject to applicable tax withholding, you
will be entitled to the difference between the fair market value of a share of
the Company on the exercise date and __________, 20__, multiplied by the number
of SARs exercised. This amount will be paid to you in shares.
The SARs may not be exercised by you unless at the time of the exercise you are
an employee of the Company, provided, however that the SARs can be exercised
following your termination during the term of the SAR as outlined below. SARs
which do not become exercisable at the time of your employment termination shall
expire and no longer be in effect upon your date of termination.
1.    Death or Disability. In the event of your death or Disability, as defined
in your Employment Agreement, while an employee of the Company or an Affiliate,
all non-vested SARs shall immediately vest and become exercisable upon your date
of termination. You or your beneficiary, legal representative or other person or
persons to whom your rights under the SARs shall pass by will or the laws of
descent and distribution, may, within a period of not more than twelve (12)
months after the date of termination due to death or Disability exercise the
SARs. In no event may the SARs be exercised later than ____________, 20__.

2

--------------------------------------------------------------------------------




2.    Voluntary Termination other than for Good Reason. If you voluntarily
terminate your employment with the Company, or an Affiliate, other than for Good
Reason, you (or in the event of death, your beneficiary, legal representative or
other person or persons to whom your rights under the SARs shall pass by will or
the laws of descent and distribution), may, within a period of not more than
three (3) months after termination of employment, exercise the SARs if and to
the extent they were exercisable at the date of termination. In no event may the
SARs be exercised later than ____________, 20__.
3.    Termination without Cause or for Good Reason. If you are terminated by the
Company without Cause or you voluntarily terminate for Good Reason, as those
terms are defined in the Employment Agreement, you (or in the event of death,
your beneficiary, legal representative or other person or persons to whom your
rights under the SARs shall pass by will or laws of descent and distribution),
may, within a period of not more than three (3) months after termination of
employment, exercise the SARs if and to the extent they were exercisable at the
date of termination. In no event may the SARs be exercised later than
____________, 20__.
4.    Termination following Change in Control. If your employment with the
Company is terminated following a Change in Control, as defined in the Plan,
your SARs shall be exercisable in accordance with the Plan or your Employment
Agreement.
5.    Termination for Cause. If you are terminated for Cause, as defined in your
Employment Agreement, all outstanding non-vested SARs shall be forfeited as of
your termination date.
The SARs may be exercised in whole or in part by filing written notice with the
Company in the form specified by the Company. You may satisfy your minimum tax
withholding obligations through the surrender of shares which you already own or
from which you are entitled to as a result of the exercise of the SARs. No
shares shall be issued to you until full satisfaction of the minimum tax
withholding obligations.
The Compensation Committee has the right to amend this Grant Agreement at any
time provided that it does not reduce the benefits to the Participant without
the Participant’s consent. This Grant Agreement is binding on both parties and
their successors.

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be duly
executed by its Officers thereunto duly authorized, and the Employee has
hereunto set his hand and seal, all on the day and year first above written.




ATTEST:
[Corporate Seal]            PETROLEUM DEVELOPMENT CORPORATION


_____________________        By:    ____________________________________
            
GRANTEE


_____________________            ___________________________________
Witness                    Signature
Date:    _____________________________
Please sign, date and return the signed agreement immediately to ____________.
If you are not in the office, please fax or email by PDF immediately to
______________.





4